PER CURIAM.
The Florida Bar filed a disciplinary complaint against John H. Lowe, Jr. A referee was appointed. The referee’s report is now before us for consideration. No petition for review has been filed.
On three counts of the four-court complaint, the referee recommends that respondent be found guilty of misconduct. The rules violations found by the referee include dishonest or fraudulent conduct and criminal conduct. The record shows that respondent has been convicted of two counts of grand theft.
The referee recommends that respondent be disbarred and that he not be permitted to apply for readmission for fifteen years and until he has completed all terms of parole and probation that may be imposed upon him in connection with his criminal sentence.
We approve the referee’s report. John H. Lowe, Jr., is hereby disbarred, effective immediately. No application for readmission will be accepted until the conditions recommended by the referee are met.
The costs of this proceeding are taxed against the respondent. Judgment is entered against John H. Lowe, Jr., for costs in the amount of $2,930.45, for which sum let execution issue.
IT IS SO ORDERED.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.